Citation Nr: 0947066	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-34 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to additional accrued benefits based on the death 
of the Veteran. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1945 to July 
1946, during World War II.  She died in November 2001.  The 
appellant is the Veteran's daughter.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO).  The appellant disagreed with such 
decision and subsequently perfected an appeal.   

In October 2009, the appellant testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks additional accrued benefits based on the 
death of the Veteran.  Unfortunately, based on its review of 
the record, the Board finds that further development is 
necessary in order to adjudicate the claim on the merits.

The Board notes that in the course of the appellant's appeal 
the original claims folder was lost and has of yet been 
located; thus, the claims folder was rebuilt.  See November 
2008 Duty to Assist Letter from the RO.  In a case such as 
this one, VA bears a heightened duty to assist the claimant, 
to inform the claimant of this problem, and of possible 
alternative forms of evidence that the claimant may submit in 
support of the claim.  See Smith v. Brown, 10 Vet. App. 44, 
48 (1998) (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992)); see 
also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer 
v. Nicholson, 19 Vet. App. 215 (2005) (where the Court held 
that VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule). 

Review of the evidence of record reveals that the appellant 
was not informed that her claims folder was rebuilt, and of 
possible alternative forms of evidence that she may submit in 
support of her claim.  In this regard, the appellant notified 
the VA of a change in her address.  See June 2008 Type-
Written Letter from the Appellant (informing VA of address 
change); June 2009 Type-Written Letter from the Appellant 
(re-informing VA of address change).  Although the RO mailed 
an October 2008 VCAA Letter and June 2009 Supplemental 
Statement of the Case (SSOC) to the appellant's new address, 
the RO failed to mail the November 2008 Duty to Assist Letter 
and April 2009 SSOC to the appellant's correct address.  See 
October 2008 VCAA Letter; November 2008 Duty to Assist 
Letter; April 2009 SSOC; June 2009 SSOC.  Thus, absent 
notification from the appellant otherwise, the Board finds 
that VA was still required to communicate with the appellant 
at the address of record on the appellant's June 2008 and 
June 2009 Type-Written Letters.

The Board further finds that the VA's duties to notify and 
assist pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) have not been fulfilled when there is a question 
whether VA has provided notice to the appellant using the 
last address provided by the appellant.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009). 

Further, every effort should be made to associate the 
original claims folder to the evidence of record.  See 
November 2008 Duty to Assist Letter from the RO (informing 
the appellant that the original claims folder has not yet 
been located).  The evidence contained in such claims folder 
may assist in substantiating the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent all 
correspondence from the VA which were 
sent to the appellant's old address, 
specifically the November 2008 Duty to 
Assist Letter informing the appellant 
that that her claims folder was 
rebuilt, and of possible alternative 
forms of evidence that she may submit 
in support of her claim, and the April 
2009 SSOC, to the address she provided 
in her June 2008 and June 2009 Type-
Written Letters.  The RO/AMC should 
rely on these correspondences for the 
contact information of the appellant 
unless the appellant provides 
notification that her contact 
information has changed.

If any of the above correspondences and 
notices are returned to the RO/AMC as 
undeliverable, all documents indicating 
such should be associated with the 
claims folder, in addition to evidence 
of any further attempts deemed 
necessary by the RO/AMC to obtain the 
appellant's current address.       

2.  Every effort should be made to locate 
the Veteran's original claims folder.  

To the extent there is an attempt to 
obtain the original claims folder that 
is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant should 
also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.  
3.  Upon completion of the above-
requested development, the RO should 
readjudicate the appellant's claim for 
additional accrued benefits, taking into 
account any newly obtained evidence, 
especially any evidence provided by the 
appellant in response to the November 
2008 Duty to Assist Letter.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant 
should be provided with a SSOC and given 
the opportunity to respond thereto.       

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


